DETAILED ACTION

This Office action is in response to Applicant’s amendment filed November 8, 2021.  Applicant has amended claims 1, 12 and 16.  Claims 14 and 15 have been cancelled.  Claims 12, 13 and 16-20 remain withdrawn from consideration.  Currently, claims 1, 4-13 and 16-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200124, 20200527, 20201104, 20210304 and 20210628.

The rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,982,221, claims 1-20 of U.S. Patent No. 10,385,294, claims 1-6 of U.S. Patent No. 10,472,595, and claims 1-10 of U.S. Patent No. 10,479,961 is withdrawn in view of Applicant’s timely filed Terminal Disclaimers and remarks.

The provisional rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/157,917 (now U.S. Patent No. 10,717,874) and claims 1-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329) is maintained for the reasons of record.

The provisional rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/352,917 (now U.S. Patent No. 10,696,929), claims 1-20 of copending Application No. 16/352,913 (now U.S. Patent No. 10,696,928), claims 1-13 of copending Application No. 16/157,925, claims 1-19 of copending Application No. 16/157,895 (now U.S. Patent No. 10,889,717), claims 1-20 of copending Application No. 16/157,127, claims 1-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-17 of copending Application No. 16/157,129 (now U.S. Patent No. 10,717,951), claims 1-20 of copending Application No. 16/157,126, claims 1-20 of copending Application No. 16/157,125 (now U.S. Patent No. 10,717,950), claims 1-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), claims 1-11 of copending Application No. 16/157,117 (now U.S. Patent No. 10,876,080), claims 1-19 of copending Application No. 16/157,116 (now U.S. Patent No. 11,046,920), claims 1-19 of copending Application No. 16/157,115, claims 1-20 of copending Application No. 16/157,111, claims 1-29 of copending Application No. 15/963,147 (now U.S. Patent No. 10,723,982), claims 1-20 of copending Application No. 15/800,121, claims 1-20 of copending Application No. 15/800,119, claims 1-19 of copending Application No. 15/800,118, claims 1-20 of copending Application No. 15/800,114 (now U.S. Patent No. 10,676,699), claims 1-3 and 17-20 of copending Application No. 15/800,111, claims 1-3 and 5-20 of copending Application No. 15/800,110 (now U.S. Patent No. 10,577,570), claims 1-20 of copending Application No. 15/800,100, claims 1, 3-5 and 10-15 of copending Application No. 15/800,099, and claims 1-20 of 

                                           NEW GROUNDS OF REJECTION

Claim Objections
Claims 1 and 4-11 are objected to because of the following informalities:
The limitation “an electron contribution to the phenyl from of any substituent” in instant claim 1 should be amended to recite “an electron contribution to the phenyl from any substituent”.  Instant claims 4-11 are included in this objection for being dependent upon claim 1.  Appropriate correction is required.
 
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Initially, the examiner makes of record that instant claims 12, 13 and 16-20 remain withdrawn from consideration.  The examiner notes that claims 12, 13 and 16-20 were nonelected with traverse.
Applicant argues that U.S. Patent No. 10,717,874 and U.S. Patent No. 10,851,329 do not claim a laundry care composition containing at least one laundry care ingredient, an antioxidant, and at least one leuco composition conforming to Formula (I), as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that U.S. Patent No. 10,717,874 claims a composition comprising a leuco compound of Formula (CI), a solvent and an antioxidant .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 20, 2021